DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Preliminary Amendment filed December 22, 2022 has been considered. 
Claims 1-91 have been cancelled.
Claims 92-115 are pending. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 92 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of breast cancer, colorectal cancer, lung cancer, ovarian cancer, pancreatic cancer, Burkitt’s lymphoma, and acute promonocytic leukemia, does not reasonably provide enablement for the treatment of cancer as recited at claim 92.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In evaluating the enablement question, several factors are to be considered.
Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546. The factors have been considered with regard to the claims, with the most relevant factors discussed below:
1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  
1) The nature of the invention:
The instant invention reads upon the compounds of claim 92 useful in the treatment of cancers. The compounds are depicted as follows:
    PNG
    media_image1.png
    355
    1021
    media_image1.png
    Greyscale
;

    PNG
    media_image2.png
    388
    934
    media_image2.png
    Greyscale
; and 

    PNG
    media_image3.png
    362
    998
    media_image3.png
    Greyscale
.
2) The state of the prior art:
Reference U is a review of the role of HPK1 in immunity.  At page 6373, 2nd column, the levels of HPK1 is altered in acute myeloid leukemia, bladder urothelial carcinoma, extramammary Paget’s disease, colon carcinoma, and lung carcinoma.  At page 6481, 1st column, conflicting findings reported may result from using difference cell types and stimuli. 
3) The predictability of lack thereof in the art: 
The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. The instant claimed maladies of breast cancer, colorectal cancer, lung cancer, ovarian cancer, pancreatic cancer, Burkitt’s lymphoma, and acute promonocytic leukemia have no succinct etiological underpinnings, thus the recited conditions are not ameliorated by effecting inhibition of a single enzyme class. The instant malady is not attributable to a single etiology, with the basis of the disease stated diffuse and multifaceted, the skilled artisan must test each compound listed in the claims against the envisioned malady, to determine the possible use of such compounds in the instant invention.
4) The amount of direction or guidance provided:

At pages 215-218, the specification discloses the HPK1 Kinase Binding Assay. The values represent the kinase inhibitory activity of the examples. The specification is silent as to in vivo studies for using the compounds to practice the invention as herein claimed, that is, for a method of treatment of breast cancer, colorectal cancer, lung cancer, ovarian cancer, pancreatic cancer, Burkitt’s lymphoma, and acute promonocytic leukemia.  Although the specification directs the skilled artisan to chemical compounds, the application is silent with regard to selection of the specific chemical compounds useful to practice the claimed invention.   
There is nothing in the disclosure regarding how this data correlates to the treatment of the myriad cancer types embraced by the instant claims. The types of cancers encompassed by the instant claims have been proven to be extremely difficult to treat. There is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.
5)   The presence, or absence, of working examples:

Applicant fails to set forth the criteria that structurally defines, or identifies, the specific compounds that treats cancer.  Applicant fails to provide information allowing the skilled artisan to ascertain these specific compounds without undue experimentation. In the instant case, only HPK1 Kinase Binding Assay is set forth, thereby failing to provide the correlation of the working examples and data for treating cancer.   
6) The breadth of the claims: 
The instant claims read on the chemical compounds as recited above.  The claims encompass a method of treatment of cancer broadly.  See claim 92.  Applicants fail to provide information sufficient to identify the chemical compounds useful to practice the claimed invention, absent undue experimentation.
7)  The quantity of experimentation necessary:
The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. Claim 92 reads on the structures of three  chemical compounds useful in treatment of cancer broadly.   There are compounds that treat a range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers. Thus, the existence of such a "silver bullet" is contrary to our present understanding in oncology. Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, such as viruses (e.g. EBV, HHV-8, and HTLV-1), exposure to chemicals such as tobacco tars, genetic disorders, ionizing radiation, and a wide variety of failures of the body's cell growth regulatory mechanisms. Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally, evidence that the level of skill in this art is low relative to the difficulty of such a task.  
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which cancer can be treated by the specific compound encompassed in the instant claims, with no assurance of success.
To overcome this rejection, it is suggested that the claims should be limited to the  cancers recited at claims 93-100.
Claims 93-115 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Information Disclosure Statements filed December 21, 2020, June 28, 2021, January 18, 2022 and April 7, 2022 have been considered.
On September 6, 2022, a telephone call was made to Applicant’s Representative; however, the issue could not be resolved.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                           /Zinna Northington Davis/
                                           /Zinna Northington Davis/                                       Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



Znd
10.28.2022